DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2018/0106903) in view of Heizmann (US 2010/0128247).
Regarding Claim 1, Iida teaches a ranging system [Fig 1, 2; 0032-40], comprising: a first ranging unit [#2A, #2B  of Fig 1, 2; 0032-39] comprising: a first laser driver [#2A, #2B  of Fig 1, 2; 0032-39]; a first control circuit configured to generate a first trigger signal [#2A, #2B  of Fig 1, 2; 0032-39]; and a first data interface comprising a first trigger transmitter configured to transmit the first trigger signal over a first data transmission line [#2A, #2B  of Fig 1, 2; 0032-39] and a second ranging unit comprising: a second laser driver [#2A, #2B  of Fig 1, 2; 0032-39]; a second data interface comprising a second trigger receiver configured to receive the first trigger signal over the first data transmission line [#2A, #2B  of Fig 1, 2; 0032-39]. Iida also teaches a first calibration receiver, a second calibration transmitter, a second control circuit [#2A, #2B  of Fig 1, 2; 0032-39].  Iida does not explicitly teach – but Heizmann does teach a first calibration receiver configured to receive a first calibration signal over a second data transmission line; a second calibration transmitter configured to transmit the first calibration signal over the second data transmission line; a second control circuit configured to generate the first calibration signal in response to receipt of the first trigger signal by the second trigger receiver; and wherein the first control circuit is configured to determine an elapsed time between transmission of the first trigger signal by the first trigger transmitter and receipt of the first calibration signal by the first calibration receiver [0014-9; 0022; 0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include first and second calibration transmitters and trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement. 
Regarding Claim 18, Iida teaches a method of synchronizing light output of a number N of ranging chips within a ranging system [#2A, #2B  of Fig 1, 2; 0032-39], the method comprising: determining light output activation delays for first through the (N-1)th ranging chips by performing steps [#2A, #2B  of Fig 1, 2; 0032-39] of: al) defining a number n to be equal to a first of the N ranging units [#2A, #2B  of Fig 1, 2; 0032-39]; a2) transmitting a trigger signal from an nth ranging unit to an (n+1)th ranging unit [#2A, #2B  of Fig 1, 2; 0032-39]; a3) receiving the trigger signal at the (n+1)th ranging unit [#2A, #2B  of Fig 1, 2; 0032-39]; a4) transmitting a calibration signal back from the (n+1)th ranging unit to the nth ranging unit [#2A, #2B  of Fig 1, 2; 0032-39]. Iida does not explicitly teach – but Heizmann does teach a5) determining an elapsed time between transmission of the trigger signal by the nth ranging unit and receipt of the calibration signal by the nth ranging unit and storing the elapsed time as an elapsed time for the nth ranging unit [0028-31; 0078-85; 0087-9; 0094-99]; a6) determining a light output activation delay for the nth ranging unit to be equal to a sum of the elapsed time for the nth ranging unit and the elapsed times for the first through the (n-1)th ranging unit ) [0014-9; 0022; 0028-31; 0078-85; 0087-9; 0094-99]; and a7) if n is less than N-2, incrementing n, and returning to step a2) [0014-9; 0022; 0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the method of Iida to include first and second calibration transmitters and trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 2, Iida also teaches wherein the first control circuit generates a first control signal for the first laser driver to cause delayed activation of the first laser driver, the delay of the activation of the first laser driver being a function of the elapsed time determined by the first control circuit; wherein the second control circuit generates a second control signal for the second laser driver to cause activation of the second laser driver based upon receipt of the first trigger signal by the second trigger receiver [#2A, #2B  of Fig 1, 2; 0032-40]. Heizmann additionally teaches these limitations in [0028-31; 0078-85; 0087-9; 0094-99].
Regarding Claim 19, Iida also teaches activating the N ranging chips to output light in a synchronized fashion, by performing steps of: bi) defining a number m to be equal to a first of the N ranging units; b2) transmitting a trigger signal from a mth ranging unit to a (m+1)th ranging unit; b3) activating a laser of the mth ranging unit a time period after performing step b2), the time period equal to the light output activation delay for the mth ranging unit; b4) if m is less than N-2, incrementing m, and returning to step b2); and b5) if m is equal to N-I, incrementing m, and activating a laser of the mth ranging unit upon receipt of the trigger signal by the mth ranging unit from the (m-1)th ranging unit [#2A, #2B  of Fig 1, 2; 0032-40]. Heizmann additionally teaches these limitations in [0028-31; 0078-85; 0087-9; 0094-99].
Regarding Claim 3, Iida also teaches wherein the delay is one half the elapsed time determined by the first control circuit, and wherein the second control circuit generates the second control signal to cause activation of the second laser driver substantially immediately upon receipt of the first trigger signal, such that the first and second control signals cause substantially simultaneous activation of the first and second laser drivers [#2A, #2B  of Fig 1, 2; 0032-40]. Heizmann additionally teaches these limitations in [0028-31; 0078-85; 0087-9; 0094-99].
Regarding Claim 4, Iida also teaches wherein the first and second data interfaces are low voltage differential sensing (LVDS) data interfaces [#2A, #2B  of Fig 1, 2; 0032-40]. Heizmann additionally teaches these limitations in [0028-31; 0078-85; 0087-9; 0094-99].
Regarding Claim 5, Iida also teaches wherein the first control circuit comprises a first elapsed time measurement circuit configured to activate upon generation of the first trigger signal and to determine an elapsed time between transmission of the first trigger signal by the first trigger transmitter and receipt of the first calibration signal by the first calibration receiver [#2A, #2B  of Fig 1, 2; 0032-40]. Heizmann additionally teaches these limitations in [0028-31; 0078-85; 0087-9; 0094-99].
Regarding Claim 6, Iida does not explicitly teach – but Heizmann does teach wherein the first control circuit comprises: a first elapsed time measurement circuit configured to activate upon generation of the first trigger signal and to determine an elapsed time between transmission of the first trigger signal by the first trigger transmitter and receipt of the first calibration signal by the first calibration receiver; and a delay circuit configured to generate a first control signal for the first laser driver to cause the first laser driver to activate a delay time after generation of the first trigger signal, the delay time being a function of the elapsed time determined by the first elapsed time measurement circuit [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include first and second calibration transmitters and trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 7, Iida does not explicitly teach – but Heizmann does teach wherein the delay time is equal to one half of the determined elapsed time [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include first and second calibration transmitters and trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 8, Iida does not explicitly teach – but Heizmann does teach wherein the first control circuit further comprises a multiplexer configured to selectively pass a master trigger signal as the first trigger signal in response to a master/slave selection signal [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include first and second calibration transmitters and trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 9, Iida also teaches wherein the first and second ranging units are integrated circuit chips [#2A, #2B  of Fig 1, 2; 0032-40].
Regarding Claim 10, Iida also teaches wherein the first ranging unit further comprises a first laser unit driven by the first laser driver; wherein the second ranging unit further comprises a second laser unit driven by the second laser driver; wherein the first and second ranging units are physically arranged with respect to one another such that a first aperture through which the first laser unit emits laser beams is spaced apart from a second aperture through which the second laser unit emits laser beams by a first spacing distance [#2A, #2B  of Fig 1, 2; 0032-40].
Regarding Claim 11, Iida also teaches wherein the first spacing distance is no more than 1cm [#2A, #2B  of Fig 1, 2; 0032-40].
Regarding Claim 12, Iida also teaches wherein the first laser unit has a first field of view; and wherein the second laser unit has a second field of view equal in span of angle to the first field of view [#2A, #2B  of Fig 1, 2; 0032-40; Claim 9, 11].
Regarding Claim 13, Iida also teaches a first laser unit comprises a first array of laser diodes driven by the first laser driver; and wherein the second laser unit comprises a second array of laser diodes driven by the second laser driver [#2A, #2B  of Fig 1, 2; 0032-40; Claim 9, 11].
Regarding Claim 14, Iida also teaches wherein the second data interface comprises a second calibration receiver configured to receive a second calibration signal over a fourth data transmission line [#2A, #2B  of Fig 1, 2; 0032-40], and a second trigger transmitter configured to transmit a second trigger signal over a third data transmission line [#2A, #2B  of Fig 1, 2; 0032-40]; wherein the second control circuit is further configured to generate the second trigger signal based upon receipt of the first trigger signal by the second trigger receiver over the first data transmission line [#2A, #2B  of Fig 1, 2; 0032-40], further comprising a third ranging unit, the third ranging unit comprising: a third laser driver; a third data interface[#2A, #2B  of Fig 1, 2; 0032-40]. Iida does not explicitly teach – but Heizmann does teach to determine an elapsed time between transmission of the second trigger signal by the second trigger transmitter and receipt of the second calibration signal by the second calibration receiver; …comprising a third trigger receiver configured to receive the second trigger signal over the third data transmission line and a third calibration transmitter configured to transmit the second calibration signal over the fourth data transmission line; and a third control circuit configured to generate the second calibration signal in response to receipt of the second trigger signal by the third trigger receiver [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include 1st -3rd calibration transmitters and 1st -3rd trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 15, Iida also teaches first, second and third control circuits and first, second and third laser drivers [[#2A, #2B  of Fig 1, 2; 0032-40]. Iida does not explicitly teach – but Heizmann does teach wherein the first control circuit generates a first control signal for the first laser driver to cause delayed activation of the first laser driver, the delay of the activation of the first laser driver being a function of the elapsed time determined by the first control circuit and the elapsed time determined by the second control circuit [0028-31; 0078-85; 0087-9; 0094-99]; wherein the second control circuit generates a second control signal for the second laser driver to cause delayed activation of the second laser driver, the delay of the activation of the second laser driver being a function of the elapsed time determined by the second control circuit [0028-31; 0078-85; 0087-9; 0094-99]; wherein the third control circuit generates a third control signal for the third laser driver to cause activation of the third laser driver based upon receipt of the second trigger signal by the third trigger receiver [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include 1st -3rd calibration transmitters and 1st -3rd trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 16, Iida does not explicitly teach – but Heizmann does teach wherein the delay of activation of the first laser driver is equal to a sum of one half the elapsed time determined by the first control circuit and one half the elapsed time determined by the second control circuit [0028-31; 0078-85; 0087-9; 0094-99]]; wherein the delay of activation of the second laser driver is equal to one half the elapsed time determined by the second control circuit [0028-31; 0078-85; 0087-9; 0094-99]; and wherein the third control circuit generates the third control signal to cause activation of the third laser driver substantially immediately upon receipt of the second trigger signal, such that the first, second, and third control signals cause substantially simultaneous activation of the first, second, and third laser drivers [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include 1st -3rd calibration transmitters and 1st -3rd trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.
Regarding Claim 17, Iida does not explicitly teach – but Heizmann does teach wherein the second control circuit sends the elapsed time determined by the second control circuit to the first control circuit over a data bus [0028-31; 0078-85; 0087-9; 0094-99]. It would have been obvious to modify the system of Iida to include 1st -3rd calibration transmitters and 1st -3rd trigger receivers and determining an elapsed time in order to synchronize and calibrate the light transmission time and improve the precision of the light travel time measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645